IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,353




EX PARTE NESTOR GARZA, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2005-CR-2067-E IN THE 357TH DISTRICT COURT
FROM CAMERON COUNTY



           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of murder and
sentenced to seventy-five years’ imprisonment. 
            Applicant contends that he was denied the right to appeal because notice of appeal was not
timely filed. We remanded this application to the trial court for findings of fact and conclusions of
law.
            The trial court has determined that Applicant was denied the right to appeal because trial
counsel, who requested appellate counsel be appointed at the conclusion of trial, did not file notice
of appeal and appellate counsel was not appointed until after the time for filing notice of appeal had
already passed.  We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time
appeal of the judgment of conviction in Case No. 2005-CR-2067-E from the  357th Judicial District
Court of Cameron County.  Applicant is ordered returned to that time at which he may give a written
notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal.  All time
limits shall be calculated as if the sentence had been imposed on the date on which the mandate of
this Court issues.  We hold that, should Applicant desire to prosecute an appeal, he must take
affirmative steps to file a written notice of appeal in the trial court within 30 days after the mandate
of this Court issues.
 
Delivered: May 19, 2010
Do Not Publish